944 F.2d 905
138 L.R.R.M. (BNA) 2360
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.CHICAGO BEEF COMPANY, Respondent.
No. 91-5123.
United States Court of Appeals, Sixth Circuit.
Sept. 12, 1991.

1
Before RALPH B. GUY, Jr., Circuit Judge, JOHN W. PECK, Senior Circuit Judge, and SILER, Chief District Judge.*

CONSENT JUDGMENT

2
The National Labor Relations Board, having on January 29, 1991, applied to this Court for enforcement of its order issued on June 29, 1990, as corrected by order dated January 23, 1991, against the Respondent, Chicago Beef Company, Detroit, Michigan, its officers, agents, successors, and assigns, and on March 11, 1991, having filed with this Court a certified list constituting the full transcript of the entire record of the proceedings had before the Board in this matter and known upon its records as Case Nos. 7-CA-28294, 7-CA-28436, and 7-CA-28637, and the Respondent and the Board having advised this Court of their desire to dispose of this matter by entry of a judgment enforcing the Board's order, as corrected;


3
IT IS HEREBY ORDERED AND ADJUDGED by the Court that the said order, as corrected, of the Board be and the same is hereby enforced;  and that the Respondent, Chicago Beef Company, Detroit, Michigan, its officers, agents, successors, and assigns, abide by and perform the directions of the Board in said order, as corrected, contained.


4
Mandate shall issue forthwith.



*
 The Honorable Eugene E. Siler, Jr., Chief U.S. District Judge for the Eastern District of Kentucky, sitting by designation